Case 6:19-bk-03737-KSF , oe W Filed obfoofios Kage of 73

Fill in this information to identify your case:

United States Bankruptcy Court for the:
MIDDLE District of FLORIDA

Case number (fF known): Chapter you are filing under:

df Chapter 7
CJ Chapter 11
C] Chapter 12

‘a “Chanter 13

 

Official Form 101 °

 

FILED ORLANDO DIVISION
2013 JUN -6 PM 2:95

US. BANKRUP TOY cays
HINOLE nist ness Oats
Ci 'cneék if this is an
amended filing

Voluntary Petition for Individuals Filing for Bankruptcy 12/17

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The

same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Ea identify Yourself

4. Your full name

About Debtor 1:

Write the name thatis on your —_ Federico

About Debtor 2 (Spouse Only in a Joint Case);

 

 

 

 

 

 

 

 

 

 

 

 

 

government-issued picture Fist Joyce
identification (for example, irst name First name
your driver's license or Cc
passport). Middle name Middle name
Bring your picture Robello Robello
identification to your meeting Last name Last name
with the trustee. : °
Suffix (Sr., Jr., Il, HI) Suffix (Sr., Jr., 1, UD)
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
Joyce
First name First name
Middie name Middle name
Robello
Last name Last name

 

. 3. Only the last 4 digits of

your Social Security XXX — xx — 0082

number or federal OR

Individual Taxpayer °
Identification number 9xx — x =
(ITIN)

xxx — xx — 7049
OR

9 xx - xx -

 

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 6:19-bk-03737-K@J Doc1 Filed 06/06/19 Page 2 of 73

Federico C

First Name

Debtor 1
Middle Name

Robello

Last Name

Case number (i known)

 

'4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

4 | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

Wd | have not used any business names or EINs.

 

Business name

 

Business name

 

Business name

EIN

EIN”

 

Business name

EIN

 

5. Where you live

3811 Doune Way

 

 

If Debtor 2 lives at a different address:

3811 Doune Way

 

 

 

 

 

 

Number Street Number Street

.
Clermont FL 34711 Clermont FL 34711
City State ZIP Code City State ZiP Code
Lake Lake
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

3811 Doune Way

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

3811 Doune Way

 

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Bax

Clermont FL 34711 Clermont FL 34711

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

4d Over the last 188 days before filing this petition,
| have fived in this district longer than in any
other district.

LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

4d Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Debtor 7

Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 3 of 73

Federico C

First Name

Middle Name

Robello

Last Name

Case number (if known)

Part 2: | Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

4 Chapter 7
() Chapter 11
LL) Chapter 12
‘QV Chapter 13

 

 

How you will pay the fee

i will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behaif, your attorney may pay with a credit card or check
with a pre-printed address.

UJ | need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

On request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

9. Have you filed for AdNo
bankruptcy within the ry
last 8 years? iL) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DDIYYYY
District When Case number
MM/ DD/YYYY
2
19. Are any bankruptcy id No
cases pending or being = -=:
filed by a spouse who is ‘OLyes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM /DD/YYYY
11. Do you rent your (LI. No. Go to line 12.
residence? ia Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?

Official Form 101

ud No. Go to line 12.

(Cd Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

o
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 4 of 73

Debtor 1 Federico C Robello Case number (if known)

 

 

First Name Middle Name Last Name

Report About Any Businesses You Own as a Sole Proprietor

 

12, Are you a sole proprietor id No. Go to Part 4.
of any full- or part-time : °
business? i Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is nota
separate legal entity such as

tion, partnership, or
ho ton, P p Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

(Heath Care Business (as defined in 11 U.S.C. § 101(27A))
C1 single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
(UO stockbroker (as defined in 11 U.S.C. § 101(53A))

Cy Commodity Broker (as defined in 11 U.S.C. § 101(6))

a None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance,sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?

eb a 44 No. [am not filing under Chapter 11.
For a definition of smaif
business debtor, see LJ No. Iam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

L) Yes. | am filing under Chapter 11 and | ama small business debtor according to the definition in the
Bankruptcy Code.

EEE ero if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Do you ownorhave any (A No
property that poses or is

 

alleged to pose a threat Cl Yes. Whatis the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

o
Where is the property?

 

Number Street

 

 

City State ZiP Code

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 4
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 5 of 73

Debtor 4 Federico C

First Name Middle Name

Robello Case number (if known)

Last Name

EE oo Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

id | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(1 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

U1] | certify that I asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LJ | am not required to receive a briefing about
credit counseling because of:
a

LC) incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. | My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

(3 Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

Wf | received a briefing from an approved credit
counseling agency within the 180 days before |!
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LJ t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

QO | am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

OQ Disability. My physical disability causes me
to be unable to participate ina
briefing in person, by phane, or
through the internet, even after |
reasonably tried to do so.

LI Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Case 6:19-bk-03737-KSJ Doci1_ Filed 06/06/19 Page 6 of 73

Federico C

First Name

Debtor 4

Middle Name

Robello

Case number (if known)
Last Name

ES anewer These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”
im) No. Go ta line 16b.
li Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.
TA
(Pl No. Go to line 16c.
L] Yes. Go to line 17.

  

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

itumwte Sign Below

For you

Official Form 101

Oo No. lam not filing under Chapter 7. Go to line 18.

ad Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

i No
C} Yes

1-49
(U1 50-99
(CT 100-199

(CY 200-999

1d $0-$50,000
J $50,001-$100,000
($100,001-$500,000

a ri
'Q 1,000-5,000 iL) 25,001-50,000
{Q 5,001-10,000

(i 10,001-25,000

Cl More than 100,000

(CY $1,000,001-$10 milion
(LT $10,000,001-$50 million
[J $50,000,001-$100 million

((1'$100,000,001-$500 million

L) $500,000,001-$1 billion

CL) $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
C) More than $50 billion

 

(C¥"$500,001-$1 million

'O $0-$50,000

() $50,001-$100,000
bd $100,001-3500,000
(LJ $500,001-$1 million

(C0 $1,000,001-$10 million
 $10,000,001-$50 million

'C) $50,000,001-$100 million

(-1'$100,000,001-$500 million

CJ $500,000,001-$1 billion

C} $1,000,000,001-$10 billion
LJ $10,000,000,001-$50 billion
(J More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13

of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, ang.3571.

Signature of Debtor 1
Executed on 06 / 6) LOLF Executed on C6) £6L IAP
MM DD '/YYYY MM DD “/YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

       
    

page 6
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 7 of 73

Debtor 1 Federico C Robello Case number (if known)

 

 

First Name Middle Name Last Name

 

|, the attorney for thé debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4}(D) applies, certify that | have no

For your attorney, if you are
represented by one

 

If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
*

Contact phone Email address

Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 6:19-bk-03737-KSJ Doci1_ Filed 06/06/19 Page 8 of 73

 

 

 

Debtor 1 Federico C Robello Case number (if known)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by ;
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LJ No
wY es

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

CL) No
Y Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
C) No

QC) Yes. Name cf Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

 

 

 

 

 

 

 

 

By signing here, | acknowledge that I understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x x

 

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone 3214434145 Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 9 of 73

Fill in this information to identify your case:

Debtor 4 Federico Cc Robello

First Name Middle Name Last Name

Debtor 2 Joyce Robeilo
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: _ MIDDLE District of FLORIDA

Case number LJ Check if this is an
{itknown} amended filing

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

. Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)
: 1a. Copy line 55, Total real estate, from Schedule A/B ooo... ccc rsecceear cs ceneerseneeenseenecsecaeceessenseecsseecnsesseesiecasensesneceneeseges $_0

1b. Copy line 62, Total personal property, from Schedule A/B oo... cere cseneeeeeeecseeesneesssenersessssseesseseseneececseerces $s 1600

 

1c. Copy line 63, Total of all property On Schedule A/B ............cceccecce ccc cece cece eeeesecsesanisenecesneaee cosseesseseessieeasereeacestneeaneciees

| Part 2: | Summarize Your Liabilities

$_ 1600

 

 

 

Your liabilities

Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $_ 18212

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

 

 

 

 

 

3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F oo... ec eect enter eneeretees $_9013
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F uo... ee eee ee eee + § 98299
s
Your total liabilities g 125524
Summarize Your Income and Expenses

4. Schedule |: Your Income (Official Form 1061)

Copy your cambined manthly income from fine 12 of Schedule Foo... eee eee cee eee teeter cree ree eaetoee aeeeeeeaeeaee seer eneeeetae $ _3648
5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule Soo... cecceccceecesee ene eeeeessseneeceeeeaecaeraecaeeaesaeesescenesaeeasiersesasenatens $4155

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 10 of 73

Debtor 1 Federico C Robello

Case number (i known)
First Name Middle Name Last Name

Er Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

 

LJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
v bes

 

 

 

 

7. What kind of debt do you have?

iid Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
*

(Q) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

- 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. g 3612

 

 

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part'4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $__0
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $__9013
Qc. Claims for death or personal injury while you weresintoxicated. (Copy line 6c.) $0
9d. Student loans. (Copy line 6f.} $__0
Ye. Obligations arising out of a separation agreement or divorce that you did not report as 3 0
priority claims. (Copy line 6g.) rs
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +s 0
9g. Total. Add lines 9a through Of. g 9013

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case 6:19-bk-03737-KSJ Doci1_ Filed 06/06/19

Fill in this information to identify your case and this filing:

Debtor 1 Federico Cc Robello

First Name Middle Name Last Name

Debtor 2 Joyce Robello
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: _ MIDDLE bistrict ot FLORIDA

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 11 of 73

L] Check if this is an
amended filing

12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

| Part 1: | Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

- 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

—
{A No. Go to Part 2.
Cd Yes. Where is the property?

o

What is the property? Check all that apply.

) Single-family home

14. CO) Duplex or muiti-unit building

 

Street address, if available, or other description . ;
{] Condominium or cooperative

(J Manufactured or mobile home
tal Land

| Investment property

C] Timeshare

CL) other

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.

C3 Debtor 1 anly
County Debtor 2 only
CY Debtor 1 and Debtor 2 only
(] At least one of the debtors and another

 

Do not deduct secured claims. or exemptions. Put
the amaunt of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

\f you own or have more than one, list here:
What is the property? Check all that apply.

Single-family home
4.2.

 

- 7 —- Duplex or multi-unit building
Street address, if available, or other description
Condominium or cooperative
Manufactured or mobile home
Land

Investment property

 

 

Timeshare
Other

City State ZIP Code

OOOUUGLL

 

Who has an interest in the property? Check one.

(J Debtor 1 only
County C} Debtor 2 only
(} Debtor 1 and Debtor 2 only
LJ At least one of the debtors and another

 

Do not deduct secured claims or exernptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.
Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

L) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 12 of 73

 

 

 

 

 

 

 

Do not deduct secured claims.or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

entire property? portion you own?

$ $

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

Debtor 1 Federico C Robello Case number (i known)
First Name Middle Name Lasi Name
What is the property? Check all that apply.
13, C) Single-family home

Street address, if available, or other description CL) Duplex or multi-unit building
[) Condominium or cooperative
CL) Manufactured or mobile home
CL) Land
L] Investment property

City State ZIP Code (J Timeshare
(Other
Who has an interest in the property? Check one.
LJ Debtor 1 only

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here. ...................:cceceee cee eee eens eee e eee ener enece sea eneeeeeeeeesaneneeseeeeeenee >

ee Describe Your Vehicles

lal Debtor 2 only
C) Debtor 1 and Debtor 2 only
CJ At least one of the debtors and another

C] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

: Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
; you own that someone else drives. If you lease a vehicle, also report iton Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

id No

  

“Yes
3.1. Make: seep
Model: _Seep Patriot
Year: 2016
85000

Approximate mileage:
Other information:
2016 Jeep Patriot - Auto

 

 

 

If you own or have more than one, describe here:

3.2. Make: 2016
Model: Nissan Versa Note
Year: 2016

____ 56000

Approximate mileage:
Other information:
2016 Nissan Versa Note

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
a Debtor 1 only

Q) pebtor 2 only

(2 Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

L} Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
Debtor 1 only

CJ Debtor 2 only

LJ Debtor 1 and Debtor 2 only

L} At feast one of the debtors and another

() Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Glaims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 5000 $0

Do not deduct secured claims or exemptions. Put
the amount of any secured claims. on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$6000 g0

 

page 2
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 13 of 73

 

 

 

 

Who has an interest in the property? Check one.

‘hat least one of the debtors and another

QO) check if this is community property (see

Who has an interest in the property? Check one.

Debtor 1 Federico C Robello
First Name Middle Name
3.3. Make:
ToT
Model: LJ Debtor 1 only
[LI Debtor 2 only
Year:
ICV debtor 1 and Debtor 2 only
Approximate mileage:
Other information:
instructions)
3.4. Make:
Model: |O Debtor 1 only
(2) Debtor 2 onty
Year:

Approximate mileage:

Other information:

 

 

QO Debtor 1 and Debtor 2 only
iL Atleast one of the debtors and another

C) Check if this is community property (see
instructions)

Case number (if known)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the.amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

ia No
iO ves

4.1. Make:
Mode!:
Year:

Other information:

 

  

 

 

if you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here 2... eee eee etree ee eee rete netcnreneat eee neieeneeetenseneeeasecreneen sens eeaeass >

Official Form 106A/B

Who has an interest in the property? Check one.

() Debtor 1 only

C) Debtor 2 only

L} Debtor 1 and Debtor 2 only

L) At least one of the debtors and another

U Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

(J Debtor 1 only

CL) Debtor 2 only

{) Debior 1 and Debtor 2 only

(.} At least one of the debtors and another

L) Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured clairns or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secuted by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

page 3
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 14 of 73
Federico C Robello

First Name Last Name

Debtor 1 Case number (if known)

 

Middle Name

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
I no

(U Yes. Describe......... Sofa - Debtors Residence

- 7. Electronics

 

 

 

Examples: Televisions and radios; audio, video, stereo, and digital equipment, computers, printers, scanners, music
collections; electronic devices including cell phones, cameras, media players, games
i
A no

(o Yes. Describe..........

 

 

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or Other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

ad No svunmnanimununnnnnnnuannmimcst ss

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

LI Yes. Describe..........

Benseanned

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
ww) No

 

 

(a Yes. Describe..........

 

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
pian

iq No

fC] Yes. Describe..........

 

 

 

 

 

- 11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

 

‘C1 No .
a Yes. Describe..........3

i
i
i
he

Misc Clothing And Accessories - Debtors Residence

|g 100

 

12. Jewelry
o
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver
i
i No |
ICT yes. Describe. .........:

 

 

13. Non-farm animais
Examples: Dogs, cats, birds, horses

IZA no

 

 

a Yes. Describe..........

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

No

 

(1 ves. Give specific
information. ............4:

 

 

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number Mere oo... cece cc cececeeee eee neeneeneeeeeseenteeeeeeneeseenssaeanssaseateaesssunssessnseatstsneaneesasseseeerseeneentanseeanes >

Official Form 106A/B Schedule A/B: Property

 

5 _ 1600

 

 

page 4

 
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 15 of 73

 

 

 

Debtor 1 Federico C Robello Case number (if known)
First Name Middle Name Las! Name
a Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
Toa
1 No ‘
(O VES occ ccccccecceeeccsescesesesceneseescsneceanensacensecavsecessesesncessesseenereserecseeeescissssssaissssussascauesesuaranensseesaseeceseseeseneeceneneseeses CASAS ooooccccoccececcce. $

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

N
‘Ly YOS oo. eens Institution name:

 

 

 

 

 

 

 

 

 

 

 

 

  

 

17.1. Checking account: $
17.2. Checking account: $
17.3. Savings account: $
17.4. Savings account: $
17.5. Certificates of deposit: g
17.6. Other financial account: $
17.7, Other financial account: $
17.8. Other financial account: $
e
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounis

id No

a) VOS woe Institution or issuer name:

$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

Y Name of entity: % of ownership:

‘UO ves. Give specific % $

information about
them... %

 

%

Official Form 106A/B Schedule A/B: Property page 5
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 16 of 73

Debtor 1 Federico C Robello Case number (if known)

 

 

First Name Middie Name Last Name

.
20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

 

lid No
(L] Yes. Give specific Issuer name:

information about
TheM........ cece $

 

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

I no

f ‘
C1 Yes. List each

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

account separately. Type of account: Institution name:
401(k) or similar plan: $.
Pension plan: $
IRA: $
Retirement account: s $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

i No

i VOS wee Institution name or individual:
Electric: $
Gas: $
Heating oil: 5
Security deposit on rental unit: 5
Prepaid rent: $
Telephone: $
Water: . $
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
id No
in) YOS oot Issuer name and description:
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 17 of 73
Debtor 1 Federico C Robello

First Name Middle Name Last Name

Case number (i known)

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

ia No .
ia) VES cece cceeccceeestesteseeneaees

Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

' 25. Trusts, equitable or future interests in property (other than anything listed in line 1}, and rights or powers
exercisable for your benefit

1 No

co
‘Ll Yes. Give specific .
information about them.... $

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

eZ) No

 

Yes. Give specific ,
information about them... §

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
i No
U Yes. Give specific i
information about them.... : $3

 

 

Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
@ No

| Yes. Give specific information
about them, including whether | :
you already filed the returns i _ State:
and the tax years. ....ccccccceee : :

   
 

° _ Federal: §$

Local:

 

29. Family support
Examples: Pasi due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

1 No

a Yes. Give specific information..............

 

 

 

- Alimony: $
Maintenance: $
: Support: $
Divorce settlement: $
Property settlement: $
. 30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No
{ Yes. Give specific information...............
i $

 

 

 

«
Official Form 106A/B Schedule A/B: Property page 7
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 18 of 73

Debtor 4 Federico C Robello Case number (if known}

First Name Middle Name Last Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

IZ No

a Yes. Name the insurance company — Company name: Beneficiary: Surrender or refund value:
*

of each policy and list its value. ..

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

tt No
O Yes. Give specific information.........

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

Wd No

C Yes. Describe each claim...

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

IG No

ia) Yes. Describe each claim. ...........0.......

 

35. Any financial assets you did not already list

1G No

oO Yes. Give specific information............

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number Were oo... cc cesccesceseessese sess ese ese sese ete ese esas siesa esis nissitesintisstisssisssteseniuessesseessueeeseseveseesreves > $

 

 

 

co Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
id No. Go to Part 6.
Q Yes. Go to line 38.

 

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

: 38. Accounts receivable or commissions you already earned
Wi No

Yes. Describe....... /

 

 

Soamne

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

d No
it

es. Describe.......

 

 

 

Official Form 106A/B Schedule A/B: Property page 8
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 19 of 73
Debtor 1 Federico C Robello

First Name Middle Name Last Name

Case number (i known)

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

1 No

() Yes. Describe.......

 

’ 41.Inventory
‘J Nno
(QO Yes. Describe....... $

 

 

 

42. Interests in partnerships or joint ventures

IA No

 

 

 

Name of entity: % of ownership:
% 5
% $
% $

 

43,Gustomer lists, mailing lists, or other compilations »
A No
i Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
a No

fy Yes. Describe........ |

 

 

 

 

 

 

 

 

 

 

44. Any business-related property you did not already list
A No
a) Yes. Give specific $
information .........
$
$
$
$e
$
_ 45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0
for Part 5. Write that number here oo cccsssccssssesssnesessssssessnseosisnssestesessttsnsarenanessnassssseasatpatativnsiitesseteeecc > TT

 

 

 

elem Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
7) No. Go to Part 7.
oO Yes. Go to line 47.

 

Current value of the
portion you own?

Do nat deduct secured claims

  

 

 

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
a
<i No
VOS oot
$

 

Official Form 106A/B Schedule A/B: Property page 9
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 20 of 73

Debtor 4 Federico C Robello Case number (if known),

 

 

First Name Middle Name Last Narne

48. Crops—either growing or harvested

IZ No

a Yes. Give specific
information. ............ $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1d No
iO YOS ceed
$
50. Farm and fishing supplies, chemicals, and feed
id No
FD Ves vices
ese $
51. Any farm- and commercial fishing-related property you did not already list
Pa:
1 No
UD Yes. Give specific ;
information. ............ : $
52. Add the dollar value of ali of your entries from Part 6, including any entries for pages you have attached $ 0
for Part 6. Write that number here oo... cess scsscssssssessecesseessssecssscessecessees essunessstseesscessensaneasecssnessisensaeeeasacesuessavensseeesess >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
i) No
ee Cell Phone - Home
4 Yes. Give specific : $_50
information. ............ $
$
e
54. Add the dollar value of all of your entries from Part 7. Write that number here oo... cece eeeeceeeeseneeeneees > $_50
List the Totals of Each Part of this Form
55. Part 1: Total real estate, [me 2... cccccccccccccccccccccecsessessvessesessesevessussevsassucsusavasensusezecevssassassssesacevecarsrasraceseanseavaresatsansnissiesaecaveaseaeaseeess > $ 0
56. Part 2: Total vehicles, line 5 $ 0
. : 1600
_ 57. Part 3: Total personal and household items, line 15 $
58. Part 4: Total financial assets, line 36 $
: 59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0
- 61.Part 7: Total other property not listed, line 54 +S 50
62. Total personal property. Add lines 56 through 61. ............. $. 1600 Copy personal property total 3 + ¢ 1600
e
63. Total of all property on Schedule A/B. Add line 55 + line 62.00... eee cececccececseeseeecnaescseeeeneessseseececnsesessseneeecseeneeees $ 1600

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 21 of 73

Attachment To Schedule B: Item 06 - Household goods

Description: Misc Household Items - Debtors Residence

oe
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 22 of 73

Fill in this information to identify your case:

Debtor 4 Federico Cc Robello

First Name Middle Name Last Name

Debtor 2 Joyce Robello
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: | MIDDLE District of FLORIDA

 

Case number LL} Check if this is an
(Hf known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known). °

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 1: | Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

Q) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
(} You are claiming federal exemptions. 11 U.S.C. § 522(b){2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line.on Current value of the © Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B.that lists this property portion. you own
Copy the value from Chéck only one box for each exemption.
Schedule A/B
Brief Sofa Const. 10-4;
description: $50 Os ——_______
Line from WA 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief 2016 Jeep Patriot - Auto 992.95
rie :
description: —_—___—SSs““ “$$Gl)s($sSGO'S
Line from bd 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief 2016 Nissan Versa Note «cou0 oO 999.95.
description: ———_________—._ $6000 $
Line from 4 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
i No
QC) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

Official Form 106C Schedule C: The Property You Claim as Exempt page 1of___
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 23 of 73
Federico C Robello

First Name Last Name

Debtor 1 Case number (if known)

Middle Name

ran 2: Page

Brief description of the property and line
on Schedule A/B that lists this property

Current value of the

Amount of the exemption you claim
portion you own

Specific laws that allow exemption

Copy the. value from

Check only one. box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B
Brief Cell Phone st 9 Const, 10-4:
description: $ So
Line from 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief Mise Household Items § 1000 Q Const. 10-4:
description: $
Line from {100% of fair market value, up to
Schedule A/B:_ ———— any applicable statutory limit
Brief Misc Clothing And 100 Const. 10-4;
description: Accessories $ Os
Line from lef 100% of fair market value, up to
Schedule A/B:. any applicable statutory limit
Brief
description: ——_——___—__——— 3 Chs
Line from LI 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C) 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $C COS
Line from L) 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os ———
Line from UO) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Cs
Line from C] 100% of fair market value, up to
Schedule A/B: ————~— any applicable statutory limit
Brief
description: $ Os
Line from L) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os —___
Line from C] 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from CJ 100% of fair market value, up to
Schedule 4/8: ———— ° any applicable statutory limit
Brief
description: $ Os
Line from L] 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt

 

page__of_
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 24 of 73

Fill in this information to identify your case:

Debtor 1 Federico Cc

Robello

First Name Middle Name Last Name

Debtor 2 Joyce

Robello

(Spouse, ff filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

Case number

 

(If known)

L) Check if this is an

 

Official Form 106D

 

 

amended filing

Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
i No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Wd Yes. Fill in all of the information below.

aa List All Secured Claims

2. List all secured claims. If a creditor has more than one secured claim, iist the creditor separately
: for each claim. If more than one creditor has a patticular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according {to the creditor's name.

Bridgecrest Formerly Dri

 

Creditor’s Name

Po Box 29018
Number Street

 

 

2016 Jeep Patriot - Auto

Describe the property that secures the claim: $ 16412 $_5000 $ 11412

j

 

As of the date you file, the claim is: Check all that apply.

 

Phoenix AZ 85038

 

City State ZIP Code

Who owes the debt? Check one.

x Debtor 1 only

Q) Debtor 2 only

O) debtor 1 and Debtor 2 only

(J) Atleast one of the debtors and another

1 Check if this claim relates to a
community debt

Date debt was incurred
| 2.2] Progressive Leasing

2018

 

 

Creditor’s Name

P.o. Box 413110
Number Street

C) Contingent

CJ Untiquidated

OL) Disputed

Nature of lien. Check all that apply.

@ an agreement you made (such as mortgage or secured
car loan)

Q Statutory lien (such as tax lien, mechanic’s lien)

Q Judgment lien fram a lawsuit

C) Other (including a right to offset) Auto Loan

Last 4 digits of account number —__

Describe the property that secures the claim: $ 1000 $ 50 ¢ 950

 

 

Sofa .

 

 

 

Salt Lake City, UT 84141-3110
City State ZIP Code

Who owes the debt? Check one.
Debtor 1 only
Debtor 2 only

Debtor 1 and Debtor 2 only
At least one of the debtors and another

O OSOC

Check if this claim relates to a
community debt
2016

Date debt was incurred

As of the date you file, the claim is: Check all that apply.
O Contingent

QO) Unliquidated

‘a Disputed

Nature of lien. Check all that apply.

”) An agreement you made (such as mortgage or secured
car loan)

Statutory tien (such as tax lien, mechanic's lien)
Judgment lien from a lawsuit

Ooo

Other (including a right to offset) Big Lots Sofa Financing

Last 4 digits of account number __

Add the dollar value of your entries. ir, Column A on this page. Write that number here: bizai2

 

 

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page lof
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 25 of 73

Debtor 4 Federico C

Robello

Case number (it known)

 

First Name Middle Name

Last Name

 

  
   

 

 

 
 
  

 

 

Additional Page ee

After listing any entries on this page, number them beginning with 2.3, followed Do rtaenine

by 2.4, and so forth. Value of collateral,
Smart Pay Leasing Lle Describe the property that secures the claim: $ 800

 

Creditor's Name

 

 

 

 

Cell Phone

 

 

 

550 Kearny Street

Number Street

Suite 320

San Francisco CA 94108

City State ZIP Code

Miho owes the debt? Check one.

i‘ Debtor 7 only

io Debtor 2 only
fel. Debtor 1 and Debtor 2 only
a At least one of the debtors and another

Q) Check if this claim relates to a
community debt

Date debt was incurred 2916

As of the date you file, the claim is: Check all that apply.

U) Contingent
O Unliquidated
Q Disputed
Sd
Nature of lien. Check all that apply.
id An agreement you made (such as mortgage or secured
car loan)
Statutory lien (such as tax lien, mechanic's lien)

Judgment lien from a lawsuit
Other (including a right to offset) Phone - Through Metro Pes

Ooo

Last 4 digits of account number

 

 

 

Creditor’s Name

Describe the property that secures the claim: $ $ $

 

 

Number Street

 

 

 

City State ZIP Code
Who owes the debt? Check one.
iO Debtor 1 only

: ; Debtor 2 anly
" Debtor 1 and Debtor 2 only
oa At least one of the debtors and another

Q Check if this claim relates to a
community debt

Date debt was incurred

As of the date you file, the claim is: Check all that apply.

Ql Contingent
Q Unliquidated
QO Disputed

Nature of lien. Check all that apply.

CO) an agreement you made (such as mortgage or secured
car loan)
Statutory lien (such as tax lien, mechanic's lien)

Judgment lien from a lawsuit

Ooo

Other (including a right to offset)

Last 4 digits of account number ___ _

 

 

 

Creditor's Name

Describe the property that secures the claim: $ $ $

 

 

Number Street

 

 

 

City State ZIP Code

Who owes the debt? Check one.
iL Debtor 1 only
&: Debtor 2 only

CI Debtor 1 and Debtor 2 only
i C) At least one of the debtors and another

   
  

C] Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here: ¢ 800

: *
If this is the last page of your form, add the dollar value totals from all pages.

Write that number here:
Official Form 106D

As of the date you file, the claim is: Check all that apply.
QQ Contingent

Q Untiquidated

U1 Disputed

Nature of lien. Check all that apply.

C] an agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanic’s lien)
Judgment lien from a lawsuit

Other (including a right to offset)

Ooo

Last 4 digits of account number —__

 

 

 

 

 

jg 18212

Column C.
Unsecured -

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page of
Case 6:19-bk-03737-KSJ Doci1_ Filed 06/06/19

Fill in this information to identify your case:

Debtor 1 Federico Cc

Robello

 

First Name Middle Name

Debtor 2 Joyce
(Spouse, if filing) First Name Middle Name

Last Name ,
Robello

Last Name

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

Case number

 

(If known)

 

 

Official Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY

Page 26 of 73

Q) Check if this is an
amended filing

12/15

claims and Part 2 for creditors with NONPRIORITY claims.

List the other party to any executory contracts or unexpired leases that could result ina claim. Also fist executory contracts on Schedule

A/B: Property (Official Form 106A/B) and on Schedule G: Executo
creditors with partially secured claims that are listed in Schedule

ry Contracts and Unexpired Leases (Official Form 106G). Do not include any
D: Creditors Who Have Claims Secured by Property. lf more space is

needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

4. Do any creditors have priority unsecured claims against you?

No. Go to Part 2.

 

2. List all‘of your priority unsecured claims. If a creditor has more than one
each claim listed, identify what type of claim itis. Ifa claim has both
nonpriority amounts. As-much.as possible, list the claims in alphabe
unsecured claims, filout the Continuation Page of Part 4.

(For an-explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

.

priority unsecured claim, list the creditor separately for each claim. For
priority and nonpriority amounts, list that claim here and show both priority and
tical order according to the creditor's name. If you have more than two priority
if more than one creditor hoids a particular claim, list the other creditors in Part 3.

 

 

 

 

 

 

 

2.1
Irs Last 4 digits of account number ___ Le
Priority Creditor's Name
Po Box 621503 When was the debt incurred? _ 2013
Number Street
As of the date you file, the claim is: Check all that apply.
Atlanta GA 30362-1503 Q conti '
City State ZIP Code ontingen
. » QO Untiquidated
Who incurred the debt? Check one. OC disputed
CJ) Debtor 1 only
id Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only CI Domestic support obligations
At least one of the debtors and another a Taxes and certain other debts you owe the government
Q) Check if this claim is for a community debt LJ Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
W No CJ) other. Specity Back Taxes 2012
: QO) Yes
p2 | Irs Last 4 digits of accountnumber_ = = gt 794 $1791 $ 0
i Priority Creditors Name
When was the debtincurred? 2
Po Box 621503 w ur age
Number Street

 

Atlanta GA 30362-1503

 

City State ZIP Code
Who incurred the debt? Check one.
Q) Debtor 4 only
2 Debtor 2 only
C1 Debtor 1 and Debtor 2 only
QO) Atleast one of the debtors and another
LJ Check if this claim is for a community debt
Is the claim subject to offset?
UW No
_ yes

Official Form 106E/F

As of the date you file, the claim is: Check all that apply.
Q) Contingent

2 unliquidated

QO) Disputed

Type of PRIORITY unsecured claim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify Back Taxes 2008

O C8co

 

Schedule E/F: Creditors Who Have Unsecured Claims

pace 1 of
Debtor 1 Federico

fase 6:19-bke93737-KSJ Doci1 Filed 06/06/19 Page 27 of 73

Case number (i known)

 

First Name Middle Name

Last Name

 

EEE vou PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. © otal claim’

 

 

 

 

 

: “Priority — 8 Nonpriority.

 

 

 

 

 

 

 

 

 

 

 

 

= amount amount
2.3
: Irs Last4 digits ofaccountnumber —  —iti«éSS, $855 $_0
Priority Creditors Name
Po Box 621503 When was the debt incurred? 2014
Number Street
As of the date you file, the claim is: Check all that apply.
Atlanta GA 30362-1503 U1 Contingent
City State ZIP Code QJ unliquidated
QO Disputed
Who incurred the debt? Check one.
LJ Debtor 4 only Type of PRIORITY unsecured claim:
i“ Nemes only > onl QC) Domestic support obligations
g ae and ren tes ¥ th (W Taxes and certain other debts you owe the government
Atleast one of the debtors and another Q) Claims for death or personal injury while you were
) Check if this claim is for a community debt intoxicated
C) Other. Specify Back Taxes 2013
o
Is the claim subject to offset?
gj No
QO) Yes
ps |
Irs Last4 digits ofaccountnumber (BSS BSS CU OO
Priority Creditor's Name
Po Box 621503 When was the debt incurred? 2015
Number Street
As of the date you file, the claim is: Check all that apply.
Atlanta GA 30362-1503 UO) Contingent
City State ZIP Code Q) unliquidated
| Disputed
Who incurred the debt? Check one.
CI Debtor 4 only Type of PRIORITY unsecured claim:
i“ Debtor 2 only C) Domestic support obligations
Q Debtor 1 and Debtor 2 only 4 W Taxes and certain other debts you owe the government
Atleast one of the debtors and another Q) Claims for death or personal injury while you were
y'
se ah: we . intoxicated
C} Check if this claim is for a community debt O other, Specify Back Taxes 2014
Is the claim subject to offset?
gj No
C) Yes
2.5 °
Irs Last4 digits of accountnumber ts AT $ 1717 $0
Priority Creditor’s Name
When was the debt incurred? 2016
Number Street
As of the date you file, the claim is: Check all that apply.
Atlanta GA 30362-1503 U1 Contingent
City State ZIP Code QD Untiguidated
C3 Disputed
Who incurred the debt? Check one.
CQ] Debtor + only Type of PRIORITY unsecured claim:
= cen ' only b QO Domestic support obligations
Oo Ne orT and oe tor 2 only th (W Taxes and certain other debts you owe the government
Atleast one of the debtors and another Q Claims for death or personal injury while you were
Cl) Check if this claim is for a community debt intoxicated
¥ Q) Other. Specify Back Taxes 2015
is the claim subject to offset?
of No
Yes fttateeceneeenee
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims nane af

 

 

 
Federico & ASC 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 28 of 73

Debtor 1 Case number (i known)
First Name Middle Name Last Name

 

List All of Your NONPRIORITY Unsecured Claims

3. m any creditors have nonpriority unsecured claims against you?
.

' No. You have nothing to report in this part. Submit this form to the court with your other schedules.
| Yes

, 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. if a creditor has. more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already

included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.ff you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.

 

 

 

 

 

* *
fs] Alliance One Last 4 digits of account number 4771 |
Nonpriority Creditor’s Name $ 236
4850 Street Rd Suite 300 When was the debt incurred? 2017
Number Street
Trevose PA 19053
City State ZIP Code As of the date you file, the claim is: Check all that apply.
O Contingent
Who incurred the debt? Check one. QJ unliquidated
C1 Debtor 1 only QO Disputed
A Debtor 2 only
C] Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

CL} Atleast one of the debtors and another LJ student loans

O) Check if this claim is for a community debt Q) Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

Is the claim subject to offset? Q) Debis to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

Z1 No Wf Other. Specify Credit Card Capital One

CJ Yes
[42 American Bankers Ins Company Last4 digits of accountnumber $__ 200
: Nonpriority Creditors Name When was the debt incurred? 2010

Po Box 979140

Number Street

. As of the date you file, the claim is: Check ail that .

Miami FL 33197-9140 y © claim #8: Check all that apply

City State ZIP Code (J) Contingent

Who incurred the debt? Check one. QO) unliquidated

Ld Debtor 1 only OW Disputed

CQ) Debtor 2 only .

a Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:

C) Atleast one of the debtors and another Q Student loans

OQ Obligations arising out of a separation agreement or divorce

C} Check if this claim is for a community debt that you did not report as priority claims

 

 

 

 

 

 

Is the claim subject to offset? QC) Debts to pension or profit-sharing plans, and other similar debts
i No id Other. Specify_Geico Auto Insurance
QO) Yes
it? Bridgecrest Formerly Drive Tim Last 4 digits of account number 4001)
& . 15344
Nonpriority Creditor's Name | $
When was the debt incurred? 2014
Po Box 39018
Number Street
Zhoenix AZ 85038 Sine FiP Bode As of the date you file, the claim is: Check all that apply.

ae Contingent
Q Untiquidated
QO) Disputed

Who incurred the debt? Check one.
Q Debtor 1 only

© Debtor 2 only

Q) Debtor 1 and Debtor 2 only

Type of NONPRIORITY unsecured claim:
CI At least one of the debtors and another

U) Student loans
CJ Check if this claim is for a community debt ° CI Obligations arising out of a separation agreement or divorce
that you did not report as priority claim
Is the claim subject to offset? you . p . pr nae ms ,
Qn Q) Debts to pension or profit-sharing plans, and other similar debts
° id Other. Specify Auto Loan
C) Yes

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims nace of
Debtor 1 Federico
First Name Middle Name Last Name

fase 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 29 of 73

Case number (i known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries.on this page, number them beginning with 4.4, followed by 4.5, and so forth,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4
‘ Last 4 digits of accou r
Capital One Bank Sa Na digits of account number $800
Nonpriority Creditor's Name
When was the debt incurred? 2009
Po Box 30281
Numb: Street
umber ree As of the date you file, the claim is: Check alt that apply.
Salt Lake City UT 84130
City State ZIP Code Q Contingent
QO) unliquidated
Who incurred the debt? Check one. QO Disputed
C1 Debtor 1 only
QO) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only © student loans
At least one of the debtors and another | Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
Q Debis to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? id Other. Specity_ Credit Card
4 No
C) Yes
as | Last 4 digits of account numb 2
. . . ° ic n
: Credit Collection Service g cou mer $255
Nonpriority Creditor's Name 2015
When was the debt incurred?
Po Box 607
Number Street . woo
As of the date you file, the claim is: Check all that apply.
Norwood MA 02062
City State ZIP Code L) Contingent
; OO uUntiquidated
Who incurred the debt? Check one. Q disputed
CL] Debtor 1 only
@ Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C student loans
At least one of the debtors and another QQ Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as Priority claims :
C} Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wd Other. Specify Summit Broadband
a No
QC) Yes
4.6 | $_438

 

Credit Collection Service
Nonpriority Creditor’s Name

Po Box 607

 

Number Street

Norwood MA 02062

City State ZI Code
Who incurred the debt? Check one.

Q debtor 1 only

4 Debtor 2 only

QI Debtor 4 and Debtor 2 only

LJ At jeast one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

1 No
Q Yes

Official Form 106E/F

Last 4 digits of account number ___
When was the debt incurred? 2015

As of the date you file, the claim is: Check all that apply.

im Contingent
C) unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

CQ) Student loans

| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OQ Debts to pension or profit-sharing plans, and other similar debts

lif Other. Specify Progressive Car Insurance

 

Schedule E/F: Creditors Who Have Unsecured Claims nade of
Debtor 1

ae «- the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information i

Federico ASE 6:19-bKk03/37-KSJ Doci1 Filed 06/06/19 Page 30 of 73

 

First Name Middie Name Last Name

Add the amounts for each type of unsecured claim.

| Total claims
from Part 1

Total claims
from Part 2

Official Form 106E/F

6a.

6b.

6c.

6d.

6e.

6h.

Gi.

Domestic support obligations

Taxes and certain other debts you owe the
government

Claims for death or personal injury while you were
intoxicated
*

Other. Add all other priority unsecured claims.
Write that amount here.

Total. Add lines 6a through 6d.

. Student loans

. Obligations arising out of a separation agreement

or divorce that you did not report as priority
claims

Debts to pension or profit-sharing plans, and other
similar debts

Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

6i.

Gj.

Case number (i known)

s for statistical reporting purposes only. 28 U.S.C. § 159.

 

 

 

 

 

 

 

Total claim
g 9
$9013
$ 0
+; 0
¢ 9013
Total claim
5 0
g 9
$ 0
+s 98299
$__ 98299

 

 

 

e
Schedule E/F: Creditors Who Have Unsecured Claims

nane

of
Debtor 1

Federico
First Name Middle Name Last Name

Case 6:19-bk-93737-KSJ Doc1 Filed 06/06/19 Page 31 of 73

Case number (if known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.7 oo
Eos Cea . Last 4 digits of account number 9320 __ a § 28
Nonpriority Creditor’s Name
When was the debt incurred? 2017
Po Box 169
Number Street . -—,
As of the date you file, the claim is: Check all that apply.
Norwell MA 02061
City State ZIP Code O) Contingent
(1) Uniiquidated
Who incurred the debt? Check one. Q) Disputed
L) Debtor 1 only
Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O) Student loans
At least one of the debtors and another C) Obligations arising out of a separation agreement or divorce that
L) Check if this claim is for a community debt you did nat report as Priority claims
QJ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (4 Other. Specify_T Mobile Bill
g No
U Yes
4.8 . . Last 4 digits of account number ¢ 600
First Premier Bank — — ie
Nonpriority Creditor's Name 2008
When was the debt incurred?
Attn Settlement Po Box 5514
Numb Street
umver ree As of the date you file, the claim is: Check all that apply.
Sioux Falls SD 57117-5514
City State ZW Code L] Contingent
OQ} unliquidated
Who incurred the debt? Check one. QO Disputed
LD Debtor 4 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
Debtor 1 and Debtor 2 only Q Student ioans
O) At least one of the debtors and another ma Obligations arising out of a separation agreement or divorce that
di t iori i
(CD Check if this claim is for a community debt you did no report as priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? id other. Specify_Credit Card
@ No
LI Yes
| Last 4 digits of account numb 5120
: . as igits of account number
Helvey And Associates g a
Nonpriority Creditors Name
When was the debt incurred? 2015
1015 E Center St a
bi treet
Number Stree As of the date you file, the claim is: Check all that apply.
Warsaw IN 46580
City State ZIP Code C) Contingent

Official Form 106E/F

Who incurred the debt? Check one.

C) Debtor 1 only

“4 Debtor 2 only

Q Debtor 1 and Debtor 2 only .
C) At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

4 No

L) Yes

QO) Unliquidatea
Cd Disputed

Type of NONPRIORITY unsecured claim:

QO Student loans

LJ Obligations arising out of a separation agreement or divorce that

you did nat report as priority claims
QO Debts to pension or profit-sharing plans, and other similar debts

i Other. Specify Duke Energy Florida

Schedule E/F: Creditors Who Have Unsecured Claims

nanafi of 11
Debtor 1 Federico
First Name Middle Name Last Name

(ase 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 32 of 73

Case number (it known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim:
4.10 Last 4 digits of a t b
Ic System igi eccountnumber $ 1050
Nonpriority Creditors Name 2015
When was the debt incurred?
Po Box 64378
Numb: Street
umer ee As of the date you file, the claim is: Check all that apply.
St Paul MN 55164
City State ZIP Code ) Contingent
Q Unliquidated
Who incurred the debt? Check one. QO Disputed
L) Debtor 1 only
1) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
(] Check if this claim is for a community debt you did not report as Priority claims .
Q) debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? id Other. Specify Banfield Pet Wellness Accts
a No .
C) Yes
a . Last 4 digits of account number 8002 g 2818
Ideal Collection Service —_— a
Nonpriority Creditor's Name 2018
When was the debt incurred?
Po Box 272407
Number Street . we
As of the date you file, the claim is: Check all that apply.
Tampa FL 33688
City State ZIP Code ij Contingent
Q) unliquidated
Who incurred the debt? Check one. OQ) disputed
Q) Debtor 1 only
QI) Debtor 2 only Type of NONPRIORITY unsecured claim:
7
Debtor 1 and Debtor 2 only student toans
U] At least one of the debtors and another Q) Obiigations arising out of a separation agreement or divorce that
LJ Check if this claim is for a community debt you did not report as priority claims ;
OC) Debts to pension ar profit-sharing plans, and other similar debts
Is the claim subject to offset? id Other. Specify Broken Apartment Lease
@) No
O) Yes
4.12 $31127
. Last 4 digits of account number 4901
Jefferson Capital System . a a smer _—— — —
Nonpriority Creditors Name
When was the debt incurred? 2016
16 Mcleland Rd —
Numb Street
amver ree As of the date you file, the claim is: Check all that apply.
St Cloud MN 56303
City State ZIP Code ) Contingent

Who incurred the debt? Check one.

2 Debtor 1 only

4 Debtor 2 only

CQ} Debtor 1 and Debtor 2 only

CO) At teast one of the debtors and another

QC) Check if this claim is for a community debt

Is the claim subject to offset?

4 No
Q) yes

Official Form 106E/F

LD Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

LJ Student loans

CJ Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q debts to pension or profit-sharing plans, and other similar debts

4 other. Specify Credit Card

Schedule E/F: Creditors Who Have Unsecured Claims nana7 nf 1
Debtor 1 Federico

First Name Middle Name Last Name

Ease 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 33 of 73

Case number (i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

. After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth, & Total claim: s
4.13 Last 4 digits of ber 5881
Jefferson Capital System as ists of account number 5881 $_15344
Nonpriority Creditors Name
When was the debt incurred? 2014
16 Mcleland Rd
Number Street . woe
As of the date you file, the claim is: Check all that apply.
St Cloud MN 56303
City State ZIP Code (] Contingent
° CO) Untiquidated
Who incurred the debt? Check one. QO Disputed
Q} Debtor 1 only
1 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q) student loans
At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
C} Check if this claim is for a community debt you did not report as priority claims
L) Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? td Other. Specify_ Auto Loan
4 No
(J Yes
4.14

 

 

 

Liberty Mutual Insurance
Nonpriority Creditor’s Name

Customer Response Center Po Bx 970

 

 

Number Street
Mishawaka IN 46546-9952
City State ZIP Code

Who incurred the debt? Check one.

LD Debtor 1 only

Q) Debtor 2 only

44 Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

C] Check if this claim is for a community debt

Is the claim subject to offset?

Last 4 digits of account number —__ __

2017

$ 333
When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

L) Contingent
QQ Unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

(C] Student loans

CQ) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

id Other. Specify_ Auto Insurance Collection

 

a] No
L} Yes
4.15 $1050 :
igi 2018 —
Mceoy Feu Last 4 digits of account number AUIS

 

Nonpriority Creditor’s Name

Po Box 593806

 

 

Number Street
Orlando FL 32859
City State ZIP Code

Who incurred the debt? Check one.
Debtor 4 only
CL) Debtor 2 only
C1) Debtor 1 and Debtor 2 only
LJ At least one of the debtors and another
C) Check if this claim is for a community debt

Is the claim subject to offset?

0 No o
Q) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

When was the debt incurred? 2018

As of the date you file, the claim is: Check all that apply.

O Contingent
C) Untiquidated
QQ Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QC Debts to pension or profit-sharing plans, and other similar debts

1 other. Specify Visa Ce

nanes of I
Debtor 1 Federico
First Name Middle Name Last Name

Case 6:19-bk 03737-KSJ Doc1 Filed 06/06/19 Page 34 of 73
obello

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

_ After listing any entries.on this page, number them beginning with 4.4, followed by 4,5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.16
: igi 7603
One Main Last 4 digits of account number 7603 _ $7228
Nonpriority Creditor's Name 0
When was the debt incurred? 2009
Po Box 1010
Number Street . se
As of the date you file, the claim is: Check all that apply.
Evansville IN 47706
City State ZIP Code QQ Contingent
Q) unliquidated
Who incurred the debt? Check one. QO Disputed
Q) Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O) student toans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as Priority claims
) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4d Other. Specify Personal Loan
4) No
C) Yes
4.17 Last 4 digits of account number 323
ic n
Seventh Avenue g count number §
Nonpriority Creditor’s Name . 2017
When was the debt incurred?
1112 7th Avenue
Number Street . oo
As of the date you file, the claim is: Check all that apply.
Monroe WI 53566
City State ZIP Code LI contingent
QO) unliquidated
Who incurred the debt? Check ane. Q disputed
O) Debtor 1 only
Q Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
UO Check if this claim is for a community debt you did not report as Priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ld other. Specify Credit Card
2 No
U Yes
4.18 $700
: Last 4 digi 4303 —
Synchrony Bank ast 4 digits of account number YS
Nonpriority Creditor's Name
When was the debt incurred? 2016
Po Box 960061
Numb Street
umber ‘ee As of the date you file, the claim is: Check all that apply.
Orlando FL 32896
City State ZIP Code O Contingent

Who incurred the debt? Check one.
Debtor 4 only
D) Debtor 2 only
UO) Debtor 1 and Debtor 2 only
C) At least one of the debtors and another
1) Check if this claim is for a community debt

Is the claim subject to offset?

4 no
L) Yes

Official Form 106E/F

(3 unliquidated
| Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

2 Debts to pension or profit-sharing plans, and other similar debts

Other. Specify Care Credit - Credit Card

 

Schedule E/F: Creditors Who Have Unsecured Claims nanad af It
Debtor 4 Federico

First Name Middle Name Last Name

fase 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 35 of 73

Case number (i known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transworld Systems Inc.
Nonpriority Creditor’s Name

500 Virginia Drie Suite 514

 

 

Number Street
Ft. Washington PA 19034
City State ZIP Code

Who incurred the debt? Check one.

4 Debtor 1 only

O) Debtor 2 only

CQ] Debtor 4 and Debtor 2 only

CJ At least one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

a No
C) Yes

Official Form 106E/F

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. -Totakelaim
4.19 Last 4 digits of 0251
Synergetic Communication ast 4 digits ofaccount number 0251 $_15344
Nonpriority Creditor's Name
When was the debt incurred? _2014
5450 Nw Central 220
Number Street . ar
As of the date you file, the claim is: Check alt that apply.
Houston TX 77092-2016
City State ZIP Code (} Contingent
C) Unliquidated
Who incurred the debt? Check one. Oo Disputed
CL) Debtor 1 only
4 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only . QO Student loans
At least one of the debtors and another | Obligations arising out of a separation agreement or divorce that
C} Check if this claim is for a community debt you did not report as priority claims
LJ Debts to pension or profit-sharing plans, and other similar debts
‘ Is the claim subject to offset? bd Other. Specify_ Auto Loan
4 No
(J) Yes
4.20 Last 4 digits of account number g 2818
The Gate Apartments as _
Nonpriority Creditor’s Name 2017
When was the debt incurred?
1550 Calder Blvd.
Number Street 7 wo
As of the date you file, the claim is: Check alt that apply.
Champios Gate FL 33896-8318
City State ZIP Code (J Contingent
QD Unliquidated
Who incurred the debt? Check one. Q disputed
Q) Debtor 1 only
LY Debtor 2 only Type of NONPRIORITY unsecured claim:
Debtor 1 and Debtor 2 only CJ student loans
U1 Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
: iority clai
LJ] Check if this claim is for a community debt you did not report as prionty ° aims |
(J Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 44 Other. Specify_Broken Apartment Lease
a No «
LY Yes
4.21 $1050
Last 4 digits of account number _ 9806 __

When was the debt incurred? 2018

As of the date you file, the claim is: Check all that apply.

| Contingent
unliquidated
Disputed

Type of NONPRIORITY unsecured claim:

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Debts to pension or profit-sharing plans, and other similar debts
Other. Specify_ Visa Cc - Mccoy Feu

BO oc

 

Schedul€ E/F: Creditors Who Have Unsecured Claims nace 10 af 11
Debtor 1 Federico

First Name Middle Name Last Name

: 36 of 73
Case 6:19-bk;03737-KSJ Doc1_ Filed 06/06/19 Page

Case number ( known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any- entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

4.22

 

 

Waypoint Resource Group

 

 

Nonpriority Creditor’s Name .

Po Box 8588

Number Street

Roud Rock TX 78683
City State ZIP Code

Who incurred the debt? Check one.

a Debtor 1 only

C) Debtor 2 only

CY Debtor 1 and Debtor 2 only

LJ Atleast one of the debtors and another

2 Check if this claim is for a community debt

Is the claim subject to offset?

4) No
CL] Yes

 

Last 4 digits of account number a $ 414

When was the debt incurred? 2012

As of the date you file, the claim is: Check all that apply.

O Contingent
a Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

(J Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

L) Debts to pension or profit-sharing plans, and other similar debts

id Other. Specify Charter Brighthouse Account

 

 

Waypoint Resource Group
Nonpriority Creditor's Name

Po Box 8588

Number Street

Roud Rock TX 78683

City State ZIP Code
o

Who incurred the debt? Check one.

Q) Debtor 1 only

4 Debtor 2 only

CJ) Debtor 1 and Debtor 2 only

I At least one of the debtors and another

] Check if this claim is for a community debt

Is the claim subject to offset?

Last 4 digits of account number _

2009

$ 168
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

OQ Contingent
) Untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

CY Student Joans

C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

bd Other. Specify Charter Brighthouse Account

 

 

 

 

2 No

Q) Yes
424 Last 4 digits of ac nt bi SSH ___
: acco mber
: Webbank/fingerhut g couns number

Nonpriority Creditor’s Name

. When was the debt incurred? 2016
6250 Ridgewood Road a
N Street
umber ee As of the date you file, the claim is: Check alf that apply.
St Cloud MN 56303
City State ZIP Cade Q Contingent

Who incurred the debt? Check one.

Q) Debtor 1 only

a Debtor 2 only

QO] Debtor 1 and Debtor 2 only

L) Atleast one of the debtors and another

QO) Cheek if this claim is for a community debt

Is the claim subject to offset?

“4 No
} Yes

Official Form 106E/F

QO) Unliquidated
CQ) Disputed

Type of NONPRIORITY unsecured claim:

C1 student loans

C) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Q Debts to pension or profit-sharing plans, and other similar debts

4 other. Specify Credit Card

 

Schedule E/F: Creditors Who Have Unsecured Claims nane 1 af 11
Debtor 1

Federico ESC 6:19-bkg93737-KSJ Doc1 Filed 06/06/19 Page 37 of 73

Case number (i known)

 

First Name Middie Name

Last Name

 

EAR vou PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

  
 
  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. ‘Total claim:
: Irs Last 4 digits of account number Le $ 180
Priority Creditor's Name
Po Box 621503 When was the debt incurred? _ 2012
Number Street
As of the date you file, the claim is: Check all that apply.
Atlanta GA 30362-1503 Q) Contingent
City State ZIP Code QD unliquidated
aj Disputed
Who incurred the debt? Check one.
Ud debtor 1 only Type of PRIORITY unsecured claim:
eh Debtor 2 my btor 2 ont 2. Domestic support obligations
sei ebtor 1 and Debtor 2 only 4 : Taxes and certain other debts you owe the govemment
At least one of the debtors and another i . _. .
ae ‘eal Claims for death or personal injury while you were
C) Check if this claim is for a community debt prpesege intoxicated
O Other. Specify Back Taxes 2012
Is the claim subject to offset?
i No
: Cd
(1 Yes
7
Irs Last4 digits ofaccountnumber_ ss = —titiéS000 $300 $0
Priority Creditor's Name
Po Box 621503 When was the debt incurred? 2013
Number Street
As of the date you file, the claim is: Check ail that apply.
Atlanta GA 30362-1503 U1 Contingent
City Stale ZIP Code C1 unliquidated
iz) Disputed
Who incurred the debt? Check one.
"id Debtor 1 only Type of PRIORITY unsecured claim:
‘a Debtor 2 only oO. Domestic support obligations
bas Debtor 1 and Debtor 2 only a Taxes and certain other debts you owe the government
(Wat least one of the debtors and another i ee os .
ecw Q) _Claims for death or personal injury while you were
C) Check if this claim is for a community debt zene, NtOXicated
¥ ia Other. Specify Back Taxes 2013
Is the claim subject to offset?
Ano
: 1 Yes
[2.8 |
Irs Last 4 digits of accountnumber ss titié $_500 $0
Priority Creditors Name .
Po Box 621503 When was the debt incurred? 2914
Number Street

 

Atlanta GA 30362-1503

City State ZIP Code

Who incurred the debt? Check one.

pecans

[Ma Debtor 1 only
‘Q Debtor 2 only
Semmes
Debtor 1 and Debtor 2 only
Lat least one of the debtors and another

 

C] Check if this claim is for a community debt

Is the claim subject to offset?
IM No
(Vves

Official Form 106E/F

As of the date you file, the claim is: Check all that apply.

Q) Contingent
L) Untiquidated
OQ Disputed

Type of PRIORITY unsecured claim:

F_ Domestic support obligations
IW Taxes and certain other debts you owe the government
_laims for death or personal injury while you were

 

Intoxicated
CV other. Specify Back Taxes 2014

 

Schedule E/F: Creditors Who Have Unsecured Claims

nana 17 vf 11
Federico CASE 6:19-bkK.93737-KSJ Doc1 Filed 06/06/19 Page 38 of 73

Debtor 1 Case number (i known)

 

 

First Name Middle Name Last Name

EEE your PRIORITY Unsecured Claims — Continuation Page

 

2 |

 

Performent Recovery
Priority Creditor's Name

Po Box 9045

Number Street

 

Pleasanton CA 94566

City State ZIP Code

Who incurred the debt? Check one.

id: Debtor 1 only

bene 2 only

i ‘Debtor 1 and Debtor 2 only

hat least one of the debtors and another

O Check if this claim is for a community debt

Is the claim subject te offset?

A No

i Yes

 

Last 4 digits of account number 7045 Le $1836

When was the debt incurred? 2018

As of the date you file, the claim is: Check all that apply.

| Contingent
QO) Unliquidated
C] Disputed

o

Type of PRIORITY unsecured claim:

‘Gl. Domestic support obligations

a@ _Taxes and certain other debts you owe the government

=) _Claims for death or personal injury while you were

_ intoxicated
(QQ. other. Specify Back Taxes

beeen

j

 

 

Anscot Fnencel

Priority Creditor's Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.
OD Debtor 1 only

(D perc 2 only
{{¥ Debtor 1 and Debtor 2 only

Tat least one of the debtors and another
Q) Check if this claim is for a community debt

Is the claim subject to offset?

IZINo

UO yes

 

Priority Creditor’'s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

U] Debtor 1 only

L) Debtor 2 only

: Debtor 1 and Debtor 2 only

(Lat least one of the debtors and another

  
  

C] Check if this claim is for a community debt

Is the claim subject to offset?
Tne
CVves

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

s 100, , 4 60, ods DB

Last 4 digits of account number

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

| Contingent
() Untiquidated
OQ Disputed

Type of PRIORITY unsecured claim:

EL Domestic support obligations
ay Taxes and certain other debts you owe the government

‘a _ Claims for death or personal injury while you were

aes .
[a other. Specity_ Fed fagdiay ocd

Last 4 digits of account number ___ $. $ $

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

C) Contingent
LI) Unliquidated
Q) Disputed

Type of PRIORITY unsecured claim:

Fl Domestic support obligations
oO Faxes and certain other debts you owe the government

=laims for death or personal injury while you were
Intoxicated

Od Other. Specify

 

 

.

nane 13 of 11
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 39 of 73

Fill in this information to identify your case:

Debtor Federico Cc Robello

First Name Middle Name Last Name

Debtor2 Joyce « _Robello
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: MIDDLEhistrict of FLORIDA

Case number

(If known) QJ Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equaily responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
Tl No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
(id Yes. Filt in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ra
Person or company with whom you have the contract or lease State what the contract or lease is for
24 Progressive Leasing Nature: Big Lots Sofa Financing, Debtor is lessee.
Name Sofa, , Debtor will reject lease
P.o. Box 413110
Number Street
Salt Lake City, UT 84141-3110
City State ZIP Code
: . Nature: Ph -Th D i .
22 Smart Pay Leasing Lle ature one rough Metro Pes, Debtor is lessee
Name Cell Phone, , Debtor will reject lease
550 Kearny Street Suite 320
Number Street
San Francisco CA 94108
City . State aZIP Code
2.3
Name
Number Street
City State ZIP Code .
2.4
i be e
Name
Number Street
City sceutnps State ZIP Code
2.5,
' Name
Number Street
City State ZIP Cade

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases nade 1 nf
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 40 of 73

Debtor 1 Federico C

First Name

Middle Name

Robello Case number tit known)

Last Name

ia Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease

26

 

Name

 

Number

Street

 

City

State

ZIP Code

What the contract or lease is for

 

27

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code *

 

 

 

28

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

 

29

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

210

 

Name

 

Number

Street

 

City

State

ZIP Code

 

211

 

 

Name

 

Number

Street

 

City

2.12

State

ZIP Code

 

 

 

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

 

 

 

 

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Official Form 106G

 

Schedule G: Executory Contracts and Unexpired Leases

nade

nt
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 41 of 73

Fill in this information to identify your case:

Debtori Federico Cc Robello

First Name Middle Name Last Name

Debtor 2 Joyce Rohbello

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

Case number
(If known)

 

 

O Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors

 

12/15

case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

4 No
C) Yes
2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
C1 No. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
UL No

CI) Yes. In which community state or territory did you live?

. Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

o

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F {Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Check all schedules that apply:
3.1
C) Schedule D, line
Name
UL] Schedule E/F, line
Number Street L) Schedule G, line
City a State A
3.2
Q) Schedule D, line
Name _
QC} Schedule E/F, line
Number Street QL) Schedule G, tine
City . State * inten SIP Code
3.3
LJ Schedule D, line
Name _
Q) Schedule E/F, line
Number Street LC) Schedule G, line
IY natant vane . AIP Code |
Official Form 106H Schedule H: Your Codebtors paae 1 nf
Debtor 1

First Name

Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 42 of 73

Federico C

Middle Name

Robello

Last Name

| EE Page to List More Codebtors

Colurrin.1: Your codebtor

Case number (if known}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

QO) Schedule D, line
Name oo
QO) Schedule E/F, line
Number Street Q) Schedule G, line
Gy State ZIP Code
1
x C} Schedule D, line
ane —__—.
C) Schedule E/F, line
Number Street U3 Schedule G, line
1 UY a ti State _.. ZIP Code
|
U) Schedule D, line
: Name _
LI Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code
| Q) Schedule D, line
L Name TT
OU} Schedule E/F, line
Number Street QO Schedule G, line ee
E] _ ity State ZIP Code
Q) Schedule D, line
Name
QO) Schedule E/F, line
Number Siect (2 Schedule G, line
: City State ce sce AIP Code
P| C) Schedule D, line
: Name
L) Schedule E/F, line
Number Street C} Schedule G, line
City State. ZIP Code
P| QO) Schedule D, line
i Name —__
QC) Schedule E/F, line
Number Siroat LI Schedule G, line
a) City a. State ZIP Code
C]) Schedule D, line
Name —__
‘ QO) Schedule E/F, line
Number Street CJ Schedule G, line
City Siate ZIP Code

 

 

Official Form 106H

Schedule H: Your Codebtors

nane nf
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 43 of 73

Fill in this information to identify your case:

Debtor 4 Federico C Robello

First Name Middle Name Last Name

Debtor 2 Joyce Robello
(Spouse, if filing) First Name Middle Nama Last Name

 

United States Bankruptcy Court for the: MIDDLE District of FLORIDA

 

Case number Check if this is:
(If known)

 

CQ} An amended filing

LA supplement showing postpetition chapter 13
income as of the following date:

 

 

 

Official Form 1061 uM 7 DDT Www
Schedule I: Your Income 12/45

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number {if known). Answer every question.

EERE ve scrive Employment

1. Fill in your employment
information. Debtor 1 Debtor 2 or non-filing spouse

If you have more than one job,

attach a separate page with ‘:
information about additional Employment status i Employed QO Employed
employers. gO Not employed id Not employed

Include part-time, seasonal, or
self-employed work.

 

 

 

 

 

 

. . Occupation Chef Asst Retired
Occupation may include student
or homemaker, if it applies.
Employer's name Walt Disney World
Lake Buena Vista, FL
Employer’s address
. Number Street Number Street
City State ZIP Code City State ZIP Code

How long employed there? 22 years

EE sve Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
Spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

_ 2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2, $ 3412 $ 0

, 3. Estimate and list monthly overtime pay. 3. +390 +30

4. Calculate gross income. Add line 2 + line 3. 4. $3412 $0
*

 

 

 

 

 

Official Form 106] Schedule I: Your income page 1
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 44 of 73

 

Debtor 4 Federico C Robello
First Name Middle Name Last Name
Copy line 4 here... ccecccecessecececesteceeeveeees Si ceceecer estes steceeeteatenees

:5, List all payroll deductions:

5a. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
5c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
Se. Insurance

5f. Domestic support obligations

5g. Union dues
Sh. Other deductions. Specify: United Way

> 4.

5a.
5b.
5c.
Sd.
5e.
5f.

5g.
5h.

6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + Se +5f+5g+5h. 6.

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:

8a. Net income from rental Property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. «

8b. Interest and dividends

8a.
8b.

8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce

settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security

8f. Other government assistance that you regularly receive

8c.

8d.
8e.

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental

Nutrition Assistance Program) or housing subsidies.
Specify:

8f.

 

8g. Pension or retirement income

8h. Other monthly income. Specify:

 

' 9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Sf +8g + 8h.

10. Calculate monthly income. Add line 7 + line 9.
| Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.

8g.
8h.

10.

Case number (it known)

 

For Debtor 1

 

 

    

For Debtor 2 or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives. °

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

:12. Add the amount in the last column of line 10 to the amount in line 14. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

13. Do you expect an increase or decrease within the year after you file this form?

id No.

$0
$ 800 $0
$0 $0
$0 $0
$0 $0
$380 $0
$0 $0
$0 $0
+35 + $0
$1185 $0
$ 2227 $0
go ¢ 0
$0 $0
$0 $0
$0 $0
$0 $ 1221
$0 $0
$ 70 $ 130
+$ 0 +$ 0
$ 70 $ 1351
$ 2297 + $ 1351 93648
1.+% $0
12, ($3648
Combined

 

 

 

monthiy income

 

ic Yes. Explain:

 

 

Official Form 1061

Schedule |: Your Income

page 2

 

 

 
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 45 of 73

Fill in this information to identify your case:

Federico c Robello
Debtor 1 . .
First Name Middle Name Last Name Check if this is:

Debtor 2 Joyce Robello 7
(Spouse, if filing) First Name Middle Name Last Name Q) An amended filing

CHA supplement showing postpetition chapter 13
expenses as of the following date:

 

United States Bankruptcy Court for the: _ MIDDLE pistrict of FLORIDA

 

Case number

(If known) MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 1245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEE vescrive Your Household *

1. Is this a joint case?

 

No. Go to line 2.
i Yes. Does Debtor 2 live in a separate household?

  

 

 

 

 

 

 

 

 

 

“No
—! Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? a
y P iid No Dependent’s relationship to Dependent's Does dependent live
Do not list Debtor 1 and ICT Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. “™ each dependent........ccccecccceee
; la No
Do not state the dependents Cr
names. Yes
a No
co Yes
a No
(cor Yes
a No
(co Yes
iw No
Er Yes
3. Do your expenses include id No *

expenses of people other than
yourself and your dependents? a Yes

FRESE Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule [: Your Income (Official Form 1061.) Your expenses

    

4. The rental or home ownership expenses for your residence. Include first mortgage payments and 1550
any rent for the ground ar fot. $

 

If not included in line 4:

4a. Real estate taxes 4a. $ 0
4b. Property, homeowner's, or renter’s insurance 4b. $ 9
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0
4d. Homeowner's association or condominium dues 4d. $ 0

Official Form 106J Schedule J: Your Expenses page 1
Debtor 1 Federico C Robelia

10.
11.

12,

13.

14,

16.

18.

20.

Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 46 of 73

Case number (if known)

 

First Name Middle Name Last Name

Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas °
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

Food and housekeeping supplies

Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance °

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

Installment or lease payments:
17a, Car payments for Vehicle 1
17b. Car payments for Vehicle 2

17c. Other. Specify:

 

17d. Other. Specify:

 

Your payments of alimony, maintenance, and Support that you did not report as deducted from
your pay on line 5, Schedule J, Your Income (Official Form 1 06)i).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance

20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Official Ferm 106J Schedule J: Your Expenses

6a.
6b.
6c.
6d.

15a.
15b.
15c.

15d.

16.

17a.
17b.
17c.

17d.

19.

20a.
20b.
20c.
20d.
20e.

Your expenses

 

 

s 200

page 2
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 47 of 73

 

 

Debtor 1 Federico C Robello * Case number (ir known)
First Name Middle Name Last Name
21. Other. Specify: 21. #3 0

 

22. Calculate your monthly expenses. :
22a. Add lines 4 through 21. 22a, 5 4155
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $

22c. Add line 22a and 22b. The result is your monthly expenses. 22¢.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. g_ 3648
23b. Copy your monthly expenses from line 22c above. 236. —g 4155

 

 

23c. Subtract your monthly expenses from your monthly income.
. . g§ -507
The result is your monthly net income. 23c.

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

li No.

Q Yes. Explain here:

Official Form 106J Schedule J: Your Expenses

page 3

 
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 48 of 73

Fill in this information to identify your case:

Debtor 4 Federico Cc Robello

First Name Middle Name Last Name

Debtor 2 Joyce Robello

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: _ MIDDLE District of FLORIDA

Case number
(if known)

 

 

L) Check if this is an

 

amended filing

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules

 

12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedul
obtaining money or property by fraud in connection with a bankruptcy case can resu
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

wa Pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

No
QC) Yes. Name of person

es. Making a false statement, concealing property, or
It in fines up to $250,000, or imprisonment for up to 20

 

. Attach Bankruptcy Petition Preparer's Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

that they are true and correct. .

x Fidvn Cf, hlhe- X Dore Lolulles

Signature of Debtor 4 Sifnattre of Débtor 2

Date £76 / 06/2019 Date OC O6201F
MM? DD 7 YYYY uM7 DD 7 / yvvy

 

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 49 of 73

Fill in this information to identify your case:

Federico Cc Robello

First Name Middle Name Last Name

Debtor 2 Joyce Robello

(Spouse, if filing) First Name Middle Name Last Name

Debtor 1

 

 

United States Bankruptcy Court for the. MIDDLE District ofp FLORIDA

Case number wae
(If known) Q) Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional Pages, write your name and case
number (if known). Answer every question.

ae Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

I Married

iO ‘Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

OI No

id Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: , Dates Debtor 1 Debtor 2: Dates Debtor 2
: : lived there lived there
s
Q) Same as Debtor 1 L) Same as Debtor 1
8290 Matisse St #3507 From 8/17 8290 Matisse St #3507 From 8/17
Number Street Number Street
To SAB To HI8
Champions Gate 33896 Champions Gate 33896
City State ZIP Code City State ZIP Code
J Same as Debtor 1 Qj Same as Debtor 1
3000 Us Hwy 17 92 West 3000 Us Hwy 17 92 West
From 4/16 From 4/16
Number Street Number Street
To 8/17 To 8/17
Haines City 33844 Haines City 33844
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

7 No
iL ves. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

oe

BEES errain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 50 of 73

Debtor 1 Federico C Robello

Case number (i known)
First Name Middle Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

a
iO) No
Wd Yes. Fill in the details.

 

 

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. {before deductions and
exclusions} exclusions)
From January 1 of current year until a beruees tne sons. g 10600 Q enges, commissions, $0
the date you filed for bankruptcy: ’ UP Oo
| Operating a business L) Operating a business
i Wages, commissions Wages, commissions
F lendar year: ges, ' ges, .
or last calendar y bonuses, tips g 40000 bonuses, tips g 8269
Y TO ee
(January 1 to December 1 ev »}O Operating a business Q) Operating a business
For the calendar year before that: a Wages, commissions, Wages, commissions,
. bonuses, tips $ 36000 bonuses, tips g 1885
(January 1 to December 31, paca ) OQ Operating a business LJ Operating a business a
oo

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest: dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

D1 No

Lf Yes. Fill in the details.

   

Sources of income Gross income from Sources of income Gross income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions}
Pension Pension
From January 1 of current year until ——-—_-—_—____ § 280 $ 520

the date you filed for bankruptcy:

For last calendar year: Pension G85 Pension $ 1507

(January 1 to December 31, Yr 2018 ) $ $
YYVY

 

 

 

 

For the calendar year before that: Pension $ 851 Pension $_1480
(January 1 to December 31, Yr 2017) $ $
YYVY $
$

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 51 of 73

Debtor 1 Federico C Robello Case number (it known)
First Name Middle Name Last Name

 

eee Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

(a) No. Neither Debtor 1 nor Debtor 2 has primarity consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* ar more?
CI No. Go to line 7.

Q) Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases fied on or after the date of adjustment.
a

a Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you Pay any creditor a total of $600 or more?

1 No. Goto line 7.
LJ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do nat include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
$ $
Creditors Name Q Mortgage
im Car
Number Street QQ) Credit card

L) Loan repayment

 

C) Suppliers or vendors

 

 

 

 

 

 

City State ZIP Code L) other
$ $ C) Mortgage
Creditor’s Name a
Q Car
Number Street Q) Credit card

CQ Loan repayment

 

QQ) Suppliers or vendors

 

 

 

 

 

City State ZIP Code CD other
$ $ OQ Mortgage
Creditor’s Name
CJ Car
Number Street C) Credit card

QO Loan repayment

 

CQ) Suppliers or vendors
CY other

 

City State ZIP Code

 

 

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 52 of 73

Debtor 1 Federico C Robello

Case number (if known)
First Name Middle Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives: any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

iw No

(a Yes. List all payments to an insider.

«

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
$ $
Insider's Name
Number Street
City State ZIP Code
$ 3

 

 

Insider's Name

 

 

Number Street

 

 

 

City State ZIP Cade
*

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?
Include payments on debts guaranteed or cosigned by an insider.

hd No

L) Yes. List all payments that benefited an insider.

Dates of Total amount Amount you still Reason for this payment

Payment paid owe ..dnelude creditor's name

 

—— $. $
Insider's Name

 

 

 

Number Street

 

 

City State ZIP Code

 

 

 

 

$ $
Insider's Name
Number Street }
City State ZIP Code
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 53 of 73

Debtor 1 Federico C Robello °

First Name Middle Name Last Name

Case number (i known)

 

 

ERED teentity Legal Actions, Repossessions, and Foreclosures
9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications
and contract disputes.
[id No
(CT Yes. Fill in the details.

’

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case

Casetile Court Name ) Pending

L) on appeal

“Number — Street QQ] Concluded
Case number

City State ZIP Code
Case title Court Name Q Pending

Cj On appeal
«¢

-Number — Street Q) Concluded
Case number

City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

co
Z) No. Goto line 11.
a Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditor’s Name

 

Number Street Explain what happened

Q) Property was repossessed.

 

QO Property was foreclosed.
QO) Property was garnished.

 

City State ZIP Code ) Property was attached, seized, or levied.

Describe. the property Date Value of the property

 

Creditor's Name

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.

 

Property was garnished.
City State ZIP Code perty g

Cooo

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 54 of 73

Debtor 4 Federico C Robello Case number (i known)
First Name Middle Name Last Name Or

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
1 No
Cl Yes. Fill in the details.

Describe the action the creditor took — Date action Amount
was taken

 

Creditor’s Name

 

 

Number — Street

: «
ie

 

 

City State ZIP Code Last 4 digits of account number: XXXX—__

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

lid No
CI Yes

Ee Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptey, did you give any gifts with a total value of more than $600 per person?

id No

QQ Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts witha total value of more than $600 Describe the gifts Dates you gave Value
per person. . the gifts
—_ $
Person to Whom You Gave the Gift
. —__ S$

 

Number Street

 

City State ZIP Code

Person's relationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person ovata Ho Gouna ena tas ecu ta a, the gifts

Person to Whom You Gave the Gift

 

 

Number Street

 

City State ZIP Cade

Person's relationship to you

Official Form 107 Statement of Fjnancial Affairs for Individuals Filing for Bankruptcy page 6
vevuwor } evuLinNY UU FAUUCHU Case number (if known)

mu Case 6'19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 55 of 73

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

14 No

a Yes. Fill in the details for each gift or contributior?

Gifts or contributions te charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity’s Name

 

 

Number Street

 

City State ZIP Code

Bee --: Certain Losses

- 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

id No
(CI: Yes. Fill in the detaits.

od

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . loss lest
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

 

a Certain Payments or Transfers

: 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

ia No
(Cl Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid , sents is se tannin se tonne st oo tenn ., made
Number Street $
. $

 

 

City State ZIP Code

 

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 56 of 73

Debtor 1 Federico C Robello Case number (i known)
First Name Middle Name Last Name —

 

 

 

 

Description and value of any property transferred ’ Date payment or Amount of
transfer was made — payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

4 No

U Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
een ae ee eee ery made
Person Who Was Paid :
Number Street : §
%

 

 

 

City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
ine include gifts and transfers that you have already listed on this statement.
“No

(QV'Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 57 of 73

Debtor 4 Federico C Robello

Case number (if known)
First Name Middle Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

id No °
QJ Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust —_—

 

 

 

 

 

 

‘tla: List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
: closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

lad No

(CY Yes. Fill in the details.

 

 

Last 4 digits of account number —_‘ Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial Institution
XXXX—_ —_— QO Checking $
Number Street ae | Savings

CQ Money market

 

 

C) Brokerage

 

 

 

 

 

city State ZIP Code C) other
XXXX— (} checking $
Name of Financial Institution el
Q Savings
Number Street QQ Money market
Q] Brokerage
QQ Other,
City State ZIP Code

» 24.Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

No .
[Ol Yes. Fill in the details.

    

 

Who else had access to it? Describe the contents

 

 

Do you still
wont smn have it?
QO) No
Name of Financial Institution Name Q) Yes

 

 

Number Street Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 58 of 73

Debtor 14 Federico C Robello Case number (it known)
First Name Middle Name Last Name

 

_ 22. Have you stored property in a stora

 

 

 

 

 

 

ge unit or place other than your home within 1 year before you filed for bankruptcy?
lid No
L) Yes. Fill in the details.
Who else has or had access to it? Describe the contents Do you still
have it?
: C2No
Name of Storage Facility Name QO Yes
Number Street Number Street
CityState ZIP Code
City State ZIP Code
Ee eons, Property You Hold or Control for Someone Else
‘ 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
id No .
Oo Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner’s Name

 

 

Numb Street
Number Street

 

 

 

 

 

City State ZIP Code
City State ZIP Code

CEs --- Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

# Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

® Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

” Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.
*

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

lid No

O Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 59 of 73

Debtor 1 Federico C Robello

First Name Middle Name Last Name

Case number (if known)

 

 

25. Have you notified any governmental unit of any release of hazardous material?

id No
Cl Yes. Fill in the details.

  

 

 

 

 

 

 

Governmental unit Environmental! law, if you know it Date of notice
Name of site Governmental unit Oo
° :
Number Street Number Street
| City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

no

C] Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title __ Q .
Court Name Pending
Q On appeal
Number Street Q) Concluded
Case number City State ZIP Code

Ee cv. Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
QO) Asole Proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
Qa Partner in a partnership
Q) An Officer, director, or managing executive of a corporation

(J) An owner of at least 5% of the voting or equity securities of a corporation
A No. None of the above applies. Go to Part 12.
iC Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business Employer Identification number
Do not include Sociai Security number or ITIN.

 

Business Name

EIN: ~

 

Number Street : . ee fos nn ce ses enc suns .
Name of accountant or bookkeeper Dates business existed

 

» From To

 

 

. City State __ ZIP Code so so . sonst se ,
Describe the nature of the business Employer Identification number

 

Do not include Social Security number or ITIN.

 

Business Name

 

Number Street =“ “—
Name of accountant or bookkeeper Dates business existed

 

| From To

——_

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 60 of 73

Debtor 1 Federico C Robello

Case number (it known)
First Name Middle Name Last Name

 

 

Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

EIN: -

 

Number Street Name of accountant or bookkeeper Dates business existed

 

_ From To

 

City State ZiP Code

 

 

 

 

 

_ 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

hd No

C) Yes. Fill in the details below.

Date issued

 

Name MM /DD/YYYY

 

Number Street

 

 

 

City State ZIP Code

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

     

ature of Debtor 2

Date C76 f Chef Bor G Date Cy OG/ gor §

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

id No
UL Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

CJ No

C) Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
  

  

Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 61 of 73

RUM CMClenetiCl i Bie} identify your case:

 

        

 

 

    

 

Federico Robello
Debtor 1 C
First Name Middle Name Last Name
bell
Debtor 2 Joyce Robello
(Spouse, if filing) First Name Middle Name Last Name

  
       

District of

   
 

MIDDLE FLORIDA

United States Bankruptcy Court for the:

 

C) Check if this is an

Case number >
amended filing

(If known)

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 jas

 

If you are an individual filing under chapter 7, you must fill out this form if:

™ creditors have claims secured by your property, oy

™@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

CES uu: Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C7

wreditor’s Bridgecrest Formerly Dri il Surrender the property. 0

wee oe ‘ (CT Retain the property and redeem it. W es

 

 

 

Description of
property
securing debt:

(CT Retain the property and enter into a
Reaffirmation Agreement.

(Retain the property and [explain]:
2016 Jeep Patriot - Auto

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creditor's (CY Surrender the property. No
name:

- a Retain the property and redeem it. Yes
Description of

a Retain the property and enter into a
Reaffirmation Agreement.

(Retain the property and [explain]:

property
securing debt:

 

 

 

 

Creditor’s 1a) Surrender the property. No
name:

 

 

7 Retain the property and redeem it. es

 

 

 

Description of
property
securing debt:

a Retain the property and enter into a
Reaffirmation Agreement.

a Retain the property and fexplain]:

 

 

 

Creditor’s CO surrender the property. JNo
name:

 

 

Ae Retain the property and redeem it. Yes

 

 

 

Description of
property
securing debt:

ra Retain the property and enter into a
Reaffirmation Agreement.

iO Retain the property and fexplain]:

 

Official Form 108 Statement of Inténtion for Individuals Filing Under Chapter 7 -
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 62 of 73

Debtor 1 Federico C

Robello

 

First Name

Middle Name

Last Name

J Pare 2: (IR Your Unexpired Personal Property Leases

Case number (if known)

 

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
red personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

fill in the information below. Do not
ended. You may assume an unexpi

Describe your unexpired personal property leases

Lessor’s name: Progressive Leasing

Description of leased
property: ofa

 

 

 

Lessors name: Smart Pay Leasing Llc

Description of leased
property:

Cell Phone

 

 

Lessor’s name:

Description of leased
property:

 

 

Will the lease be assumed?

[id No
‘Cl ves

id No
Cl ves

CT No
Cl ves

 

 

 

 

 

 

Lessor’s name:

Description of leased
property:

 

 

Lessor's name:

 

 

 

 

 

 

 

 

 

 

(LD No

in) Yes

LINo

 

 

 

 

 

 

 

 

 

‘yes
Description of leased

property:

Lessors name: (No

Description of leased
property:

 

 

 

 

a Yes

 

Lessor’s name:

Description of leased
property:

 

 

 

 

 

 

tt No
im Yes

 

 

 

 

 

Under penalty of perjury, | declare that | have indicated my intention about any Property of my estate that secures a debt and any
personal property that is subject to an unexpired fease.

* Foleug t bdle

Signature of Debtor 1
Date OG CG o2O/
MM/" DD// YYYY

Official Form 108

Date S0bf 205
MM? DDS YYYY

Statement of Intention for Individuals Filing Under Chapter 7

x
L fe of (Late oo

page 2
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 63 of 73

Fill in this information to identify your case:

 

Check one box only as directed in this form and in

PPL Celi oy ee

  

Federico Cc Robellio
First Name Middle Name Last Name
Debtor 2 Joyce Robello

(Spouse, if filing) First Name Middie Name Last Name

Debtor 1

 

 

id 1. There is no presumption of abuse.

 

iQ) 2, The calculation to determine if a presumption of
FLORIDA abuse applies will be made under Chapter 7
—____. Means Test Calculation (Official Form 122A~2),

United States Bankruptcy Court for the: MIDDLE District of

Case number QO 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

 

Q) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

 

ESE catcuiate Your Current Monthly Income

1, What is your marital and filing status? Check one only.
CQ) Not married. Fill out Column A, lines 2-14.
A Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
C) Married and your spouse is NOT filing with you. You and your spouse are:
Q Living in the same household and are ngf legally separated. Fill out both Columns A and B, lines 2-11.

Q) Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
Spouse are living apart for reasons that do not include evading the Means Test requirements, 14 U.S.C. § 707(b)(7)(B).

 

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that Property in one column-only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). $ 3412 $ 0

 

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. Soo So

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a Spouse only if Column B is not
filled in. Do not include payments you listed on tine 3. $0 $e

. Net income from operating a business, profession,

 

Debtor 14 Debtor 2

 

 

 

 

or farm

Gross receipts (before all deductions) $ 0 ¢ Oo

Ordinary and necessary operating expenses ° -$ 0-$ 0

Net monthly income from a business, profession, or farm $ 0 ¢ roPyy, $ 0 $ 0
_ 6. Net income from rental and other real property Debtor 1 Debtor 2
Gross receipts (before all deductions) $__ 0 $ 0

Ordinary and necessary operating expenses -$ 0- 0
Net monthly income from rental or other real property $ 0 ¢§ noes, $ 0 $ 0
7. Interest, dividends, and royalties $ 0 $ 0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 64 of 73

 

 

Debtor 1 Federico C Robello Case number (i knawn)
First Name Middie Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
hon-filing spouse
8. Unemployment compensation $ 0 g 0

 

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here:

 

 

FOP YOU. ssscscssccseeneeesssssssecsssuussssssesneessasessesssssttvansesssecceee. $
For your spouse..... $
9. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ 70 § 130

 

10. Income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
aS a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a Separate page and put the total below.

 

 

 

 

Os 0 0
0$
o
Total amounts from separate pages, if any. +¢$ +
11. Calculate your total current monthly income. Add lines 2 through 10 for each + i
column. Then add the total for Column A to the total for Column B. 7 § 3482 | § 130 I$ 3612

 

 

 

 

 

 

Total current

: monthly income
EEEEY vetermine Whether the Means Test Applies to You

| 12. Calculate your current monthly income for the year. Follow these steps:

 

"2a. Copy your total current monthly income from line 14. ...ssesscssnnnunsinsnnntietviuieeee cc. Copyline11 here> — = $ 3612
Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b.  § _ 43344 vt

tessa aoret geet sanven cond

13. Calculate the median family income that applies to you. Follow these steps:

 

 

 

 

Fill in the state in which you live. FLORIDA
Fill in the number of people in your household. 2
Fill in the median family income for your state and size of MOUSENONM, oe seescceccccessessttensttnnettunsssiunsttnsenestussssseteeseec. 13. $ 60400

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s office.

_ 14. How do the lines compare? .

taalld Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no Presumption of abuse.
Go to Part 3.

 

14010 Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A—2.

Eeed sicn Below

By “ong neers under penalty of perjury that the information on this statement and in any attachments is true and correct.

x Zidueol fallly * Dosis falar

Signature of Debtor 4 DeStor 2
Date Ob/ CE QU9 Date OG CE Z,
MM# DD //YYYY MM/ DD // YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 122A~2 and file it with this form.

 

 

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 2
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 65 of 73
FB 201A (Form 201A) (11/12)

UNITED STATES BANKRUPTCY COURT

NOTICE TO CONSUMER DEBTOR(S) UNDER §342(b)
OF THE BANKRUPTCY CODE

In accordance with § 342(b) of the Bankruptcy Code, this notice to individuals with primarily consumer
debts: (1) Describes briefly the services available from credit counseling services; (2) Describes briefly the
purposes, benefits and costs of the four types of bankruptcy proceedings you may commence; and (3) Informs you

about bankruptcy crimes and notifies you that the Attorney General may examine all information you supply in
connection with a bankruptcy case.

You are cautioned that bankruptcy law is complicated and not easily described. Thus, you may wish to seek
the advice of an attorney to learn of your rights and responsibilities should you decide to file a petition. Court
employees cannot give you legal advice.

Notices from the bankruptcy court are sent to the mailing address you list on your bankruptcy petition. In
order to ensure that you receive information about events concerning your case, Bankruptcy Rule 4002 requires that
you notify the court of any changes in your address. If you are filing a joint case (a single bankruptcy case for two
individuals married to each other), and each spouse lists the same mailing address on the bankruptcy petition, you
and your spouse will generally receive a single copy of each notice mailed from the bankruptcy court in a jointly-
addressed envelope, unless you file a statement with the court requesting that each spouse receive a separate copy of
all notices.

»

1. Services Available from Credit Counseling Agencies

With limited exceptions, § 109(h) of the Bankruptcy Code requires that all individual debtors who file
for bankruptcy relief on or after October 17, 2005, receive a briefing that outlines the available opportunities
for credit counseling and provides assistance in performing a budget analysis. The briefing must be given
within 180 days before the bankruptcy filing. The briefing may be provided individually or ina group (including
briefings conducted by telephone or on the Internet) and must be provided by a nonprofit budget and credit
counseling agency approved by the United States trustee or bankruptcy administrator. The clerk of the bankruptcy
court has a list that you may consult of the approved budget and credit counseling agencies. Each debtor in a joint
case must complete the briefing.

In addition, after filing a bankruptcy case, an individual debtor generally must complete a financial
management instructional course before he or she can receive a discharge. The clerk also has a list of approved
financial management instructional courses. Each debtor in a joint case must complete the course.

2. The Four Chapters of the Bankruptcy Code Available to Individual Consumer Debtors

Chapter 7: Liquidation ($245 filing fee, $46 administrative fee, $15 trustee surcharge: Total fee $306)

Chapter 7 is designed for debtors in financial difficulty who do not have the ability to pay their existing
debts. Debtors whose debts are primarily cofsumer debts are subject to a “means test” designed to determine
whether the case should be permitted to proceed under chapter 7. If your income is greater than the median income
for your state of residence and family size, in some cases, the United States trustee (or bankruptcy administrator), the
trustee, or creditors have the right to file a motion requesting that the court dismiss your case under § 707(b) of the
Code. It is up to the court to decide whether the case should be dismissed.

Under chapter 7, you may claim certain of your property as exempt under governing law. A trustee may
have the right to take possession of and sell the remaining property that is not exempt and use the sale proceeds to
pay your creditors,

The purpose of filing a chapter 7 case is to obtain a discharge of your existing debts. If, however, you are
found to have committed certain kinds of improper conduct described in the Bankruptcy Code, the court may deny
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 66 of 73
Form B 201A, Notice to Consumer Debtor(s) Page 2

your discharge and, if it does, the purpose for which you filed the bankruptcy petition will be defeated.

Even if you receive a general discharge, some particular debts are not discharged under the law. Therefore,
you may still be responsible for most taxes and student loans; debts incurred to pay nondischargeable taxes; domestic
support and property settlement obligations; most fines, penalties, forfeitures, and criminal restitution obligations;
certain debts which are not properly listed in your bankruptcy papers; and debts for death or personal injury caused
by operating a motor vehicle, vessel, or aircraft while intoxicated from alcohol or drugs. Also, if a creditor can prove
that a debt arose from fraud, breach of fiduciary duty, or theft, or from a willful and malicious injury, the bankruptcy
court may determine that the debt is not discharged.

Chapter 13: Repayment of All or Part of the Debts of an Individual with Regular Income ($235 filing
fee, $46 administrative fee: Total fee $281)

Chapter 13 is designed for individuals with regular income who would like to pay all or part of
their debts in installments over a period of time. You are only eligible for chapter 13 if your debts do not exceed
certain dollar amounts set forth in the Bankruptcy Code.

Under chapter 13, you must file with the court a plan to repay your creditors all or part of the money that you
owe them, using your future earnings. The period allowed by the court to repay your debts may be three years or
five years, depending upon your income and other factors. The court must approve your plan before it can take
effect.

After completing the payments under your plan, your debts are generally discharged except for domestic
support obligations; most student loans; certain taxes; most criminal fines and restitution obligations; certain debts
which are not properly listed in your bankruptcy papers; certain debts for acts that caused death or personal injury;
and certain long term secured obligations.

Chapter 11: Reorganization ($1,167 filing fee, $46 administrative fee: Total fee $1,213)

Chapter 11 is designed for the reorganization of a business but is also available to consumer debtors. Its
provisions are quite complicated, and any decision by an individual to file a chapter 11 petition should be reviewed
with an attorney.

Chapter 12: Family Farmer or Fisherman ($200 filing fee, $46 administrative fee: Total fee $246)

Chapter 12 is designed to permit family farmers and fishermen to repay their debts over a period of time from
future earnings and is similar to chapter 13. The eligibility requirements are restrictive, limiting its use to those
whose income arises primarily from a family-owned farm or commercial fishing operation.

3. Bankruptcy Crimes and Availability of Bankruptcy Papers to Law Enforcement Officials

A person who knowingly and fraudulently conceals assets or makes a false oath or Statement under penalty
of perjury, either orally or in writing, in connection with a bankruptcy case is subject to a fine, imprisonment, or
both. All information supplied by a debtor in connection with a bankruptcy case is subject to examination by the
Attorney General acting through the Office of the United States Trustee, the Office of the United States Attorney,
and other components and employees of the Department of Justice.

WARNING: Section 521(a)(1) of the Bankruptey Code requires that you promptly file detailed information regarding your
creditors, assets, liabilities, income, expenses and general financial condition. Your bankruptcy case may be dismissed if
this information is not filed with the court within the time deadlines set by the Bankruptcy Code, the Bankruptcy Rules, and
the local rules of the court. The documents and the deadlincs for filing them are listed on Form B200, which is posted at
http://www_uscourts.gov/bkforms/bankruptcy_forms.htmi#procedure.
ase 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 67 of 73

B 201B (Form 201B) i206

UNITED STATES BANKRUPTCY COURT

MIDDLE District Of FLORIDA

Inte Robello, Federico -and- Robello, J oyce
Debtor

Case No.

— eee

 

Chapter 7

 

CERTIFICATION OF NOTICE TO CONSUMER DEBTOR(S)
UNDER § 342(b) OF THE BANKRUPTCY CODE

Certification of [Non-Attorney] Bankruptcy Petition Preparer
I, the [non-attorney] bankruptcy petition preparer signing the debtor’s petition, hereby certify that I delivered to the debtor the
attached notice, as required by § 342(b) of the Bankruptcy Code.

 

 

Printed name and title, if any, of Bankruptcy Petition Preparer Social Security number (If the bankruptcy petition
Address: preparer is not an individual, state the Social Security
number of the officer, principal, responsible person, or
partner of the bankruptcy petition preparer.) (Required
Xx by 11 U.S.C. § 110.)

Signature of Bankruptcy Petition Preparer or officer,
principal, responsible person, or partner whose Social
Security number is provided above.

Certification of the Debtor
I (We), the debtor(s), affirm that I (we) have received and read the attached notice, as required by § 342(b) of the Bankruptcy

 

 

 

 

Code. . .
Feletices C fobell& LZ PL
VToyce Kopel x Licht { thle é Sol [29
Printed NAme(s) of Debtor(s) Signature of Debtor Date 7
Case No. (if known) Xx Je pee hobs 2tfe6,20f 2
Sighatufe of Joint Debtor (if any) Date!

 

Instructions: Attach a copy of Form B 201A, Notice to Consumer Debtor(s) Under § 342(b) of the Bankruptcy Code.

Use this form to certify that the debtor has received the notice required by 11 U.S.C. § 342(b) only if the certification has

NOT been made on the Voluntary Petition, Official Form B1. Exhibit B on page 2 of Form BI contains a certification by the
debtor’s attorney that the attorney has given the notice to the debtor. The Declarations made by debtors and bankruptcy
petition preparers on page 3 of Form BI also include this certification.
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 68 of 73

United States Bankruptcy Court
MIDDLE District Of FLORIDA

 

IN RE. Robello, Federico -and- Robello, J oyce

Debtor(s). Case No.

The above named Debtor(s) hereby verify that the attached list of creditors is true

and correct to the best of my/our knowledge and that it corresponds to the creditors listed

in my/our schedules.

Date: _C6/e6/Slorg ° thw (Leh

Debtor

Dee Lyecler
Igint Bebtor”
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 69 of 73

Alliance One
4850 Street Rd
Suite 300
Trevose PA 19053

American Bankers Ins Company
Po Box 979140
Miami FL 33197-9140

Beidgecrest Formerly Dri
Po Box 29018
Phoenix AZ 85038

Bridgecrest Formerly Drive Tim
Po Box 39018
Phoenix AZ 85038

Capital One Bank Sa Na
Po Box 30281
Salt Lake City UT 84130

Credit Collection Service
Po Box 607
Norwood MA 02062

Credit Collection Service
Po Box 607
Norwood MA 02062

Eos Cca
Po Box 169
Norwell MA 02061
Case 6:19-bk-03737-KSJ Doc1_ Filed 06/06/19 Page 70 of 73

First Premier Bank

Attn Settlement

Po Box 5514

Sioux Falls SD 57117-5514

e

Helvey And Associates
1015 E Center St
Warsaw IN 46580

Ic System
Po Box 64378
St Paul MN 55164

Ideal Collection Service
Po Box 272407
Tampa FL 33688

Its
Po Box 621503
Atlanta GA 30362-1503

Irs
Po Box 621503
Atlanta GA 30362-1503

Irs
Po Box 621503
Atlanta GA 30362-1503

Irs
Pp Box 621503
Atlanta GA 30362-1503
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 71 of 73

Irs
Po Box 621503
Atlanta GA 30362-1503

Irs
Po Box 621503
Atlanta GA 30362-1503

Irs
Po Box 621503
Atlanta GA 30362-1503

Irs
Po Box 621503
Atlanta GA 30362-1503

Jefferson Capital System
16 Mcleland Rd
St Cloud MN 56303

Jefferson Capital System
16 Mcleland Rd
St Cloud MN 56303

Liberty Mutual Insurance
Customer Response Center
Po Bx 970

Mishawaka IN 46546-9952

Mccoy Feu
Po Box 593806
Orlando FL 32859
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 72 of 73

One Main
Po Box 1010
Evansville IN 47706

Performent Recovery
Po Box 9045
Pleasanton CA 94566

Progressive Leasing
P.o. Box 413110
Salt Lake City, UT 84141-3110

Seventh Avenue
1112 7th Avenue
Monroe WI 53566

Smart Pay Leasing Llc
550 Kearny Street
Suite 320

San Francisco CA 94108

Synchrony Bank
Po Box 960061
Orlando FL 32896

Synergetic Communication
5450 Nw Central

220

Houston TX 77092-2016

The Gate Apartments
1550 Calder Blvd.
Champios Gate FL 33896-8318
Case 6:19-bk-03737-KSJ Doc1 Filed 06/06/19 Page 73 of 73

Transworld Systems Inc.
500 Virginia Drie

Suite 514

Ft. Washington PA 19034

Waypoint Resource Group
Po Box 8588
Roud Rock TX 78683

Waypoint Resource Group
Po Box 8588
Roud Rock TX 78683

Webbank/fingerhut
6250 Ridgewood Road
St Cloud MN 56303
